09-1643-ag
         Chen v. Holder
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A094 917 764
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                GERARD E. LYNCH,
10                   Circuit Judges.
11       _______________________________________
12
13       SONG CHEN,
14                Petitioner,
15
16                        v.                                    09-1643-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Sheema Chaudhry, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Cindy S. Ferrier, Senior
27                                     Litigation Counsel; Kimberly A.
28                                     Burdge, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Song Chen, a native and citizen of the People’s

6    Republic of China, seeks review of a March 26, 2009, order

7    of the BIA affirming the January 8, 2008, decision of

8    Immigration Judge (“IJ”) Brigitte Laforest, which denied his

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Song

11   Chen, No. A094 917 764 (B.I.A. Mar. 26, 2009), aff’g No.

12   A094 917 764 (Immig. Ct. N.Y. City Jan. 8, 2008).       We assume

13   the parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.       See 8

19   U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534

20   F.3d 162, 165-66 (2d Cir. 2008).




                                  2
1        Substantial evidence supports the IJ’s adverse

2    credibility finding.   See Xiu Xia Lin, 534 F.3d at 167; see

3    also 8 U.S.C. § 1158(b)(1)(B)(iii).

4        I n making her adverse credibility determination, the IJ

5    found that: (1) Chen gave inconsistent dates regarding when

6    he was allegedly arrested in China; (2) although Chen

7    testified that his father was still in hiding in China, his

8    father’s letter stated that he currently lives at home; (3)

9    Chen failed to mention during his credible fear interview

10   that he was arrested in China for promoting Falun Gong; and

11   (4) Chen failed to corroborate his claim that he practices

12   Falun Gong in the United States.   Such were adequate bases

13   for the IJ’s adverse credibility determination.   See 8

14   U.S.C. § 1158(b)(1)(B)(iii); Biao Yang v. Gonzales, 496 F.3d

15   268, 273 (2d Cir. 2007).   To the extent that Chen offered

16   explanations, the IJ was not compelled to credit them.    See

17   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot. Any pending request for


                                   3
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4
5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8




                                   4